NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                             AUG 05 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

BARBARA JO MOLLER,                               No. 12-16696

               Plaintiff - Appellant,            D.C. No. 1:11-cv-04372-NJV

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Nandor J. Vadas, Magistrate Judge, Presiding

                              Submitted May 17, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Barbara Jo Moller appeals pro se from the district court’s judgment

affirming the Commissioner of Social Security’s denial of her application for

Child’s Insurance Benefits under the Social Security Act. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. §1291. We review de novo, Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012), and we affirm.

      Substantial evidence supports the conclusion that Moller was not disabled

under the Act prior to age 22. See 42 U.S.C. § 402(d); Molina, 674 F.3d at 1110.

The administrative law judge (“ALJ”) properly considered all of the relevant

evidence, including Moller’s testimony, the testimony of Moller’s treating

physician, and Moller’s work activities and medical history from the relevant time

period. Moreover, the ALJ’s residual functional capacity findings were supported

by substantial evidence and did not contradict the testimony of the treating

physician. See Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (“A decision

to deny benefits will only be disturbed if it is not supported by ‘substantial

evidence or it is based on legal error.’” (citation omitted)).

      The ALJ provided “specific, clear, and convincing reasons” for rejecting

Moller’s testimony about the extent of her limitations. Molina, 674 F.3d at 1113.

The ALJ noted that, during the relevant time period, Moller was able to complete

successfully a data entry program and a nurse training program, and to work as a

nurse for over a year. See Smolen v. Chater, 80 F.3d 1273, 1284-85 (9th Cir.

1996) (ALJ may consider claimant’s prior work record and daily activities in




                                           2
evaluating the credibility of claimant’s testimony concerning the severity of

subjective symptoms).

      The ALJ properly relied on the testimony of the vocational expert (“VE”) in

concluding that, prior to age 22, Moller could have performed jobs that existed in

significant numbers in the national economy. See Bayliss v. Barnhart, 427 F.3d

1211, 1217 (9th Cir. 2005). The hypothetical posed by the ALJ correctly

recounted the limitations that the ALJ found credible and supported by the record,

and the VE’s recognized expertise provided the foundation for her testimony. See

id. at 1217-18.

      We do not consider arguments raised for the first time on appeal, Greger v.

Barnhart, 464 F.3d 968, 973 (9th Cir. 2006), nor evidence outside of the

administrative record, Harman v. Apfel, 211 F.3d 1172, 1177 (9th Cir. 2000).

      We reject as unpersuasive Moller’s remaining contentions, including her

allegation of bias on the part of the ALJ.

      AFFIRMED.




                                             3